Citation Nr: 9925586	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  91-38 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran had active military service from November 1953 to 
June 1957 and from October 1958 to September 1964.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") from a November 26, 1997, 
decision of the Board of Veterans' Appeals (the Board) that 
found new and material evidence to reopen a claim of 
entitlement to service connection for an eye disorder had not 
been submitted.  The Court vacated the November 26, 1997 
Board decision on this issue and remanded the case to the 
Board for another decision, taking into consideration matters 
raised in its order.  In June 1999, the veteran's 
representative submitted additional written argument.

The issue of entitlement to service connection for an eye 
disorder is discussed further in the remand portion of this 
decision.


FINDINGS OF FACT

1.  In a January 1966 rating decision that the veteran did 
not appeal, the RO denied entitlement to service connection 
for an eye disorder to include bilateral horizontal 
nystagmus, amblyopia and strabismus of the left eye and a 
left corneal scar.

2.  The evidence received since the final unappealed January 
1966 rating decision does bear directly or substantially upon 
the issue at hand, is not essentially duplicative or 
cumulative in nature, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  The claim of entitlement to service connection for an eye 
disorder is supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the January 1966 rating decision 
wherein the RO denied the veteran's claim of entitlement to 
service connection for an eye disorder is new and material, 
and the claim for service connection is reopened.  38 U.S.C. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(1998).

2.  The claim of entitlement to service connection for an eye 
disorder is well grounded.  38 C.F.R. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Board in November 1997 had before it to review a 
reconstructed claims file.  The veteran's original claims 
folder was lost after being returned to the Board after a 
January 1992 remand.  The case was subsequently remanded in 
November 1993, October 1995 and June 1996 to assemble a 
record that would support an informed determination.  The 
National Personnel Records Center (NPRC) was unable to locate 
any additional records and duplicates of VA records were not 
located.  

The service medical records as reported in a May 1992 
supplemental statement of the case showed that on a November 
1953 examination for the veteran's enlistment he was found to 
have normal pupils and normal general examination, but it was 
noted that no ophthalmology examination was completed.  His 
distant vision was 20/25 in the right eye and 20/30 in the 
left eye corrected to 20/20 and he reported no history of eye 
trouble or a need for eye glasses.  A March 1954 special eye 
examination reportedly noted that a left eye scar "has 
always been there" and that he could count fingers at one 
foot in the left eye and had 20/20 vision in the right eye 
and that he had no history of injury.  The diagnoses included 
blepharitis, conjunctivitis; horizontal nystagmus more 
pronounced in the left eye; esotropia in the left eye and 
deep interstitial scar of the cornea.  

Other service medical records mentioned included a January 
1956 report noting the veteran's complaint of being almost 
blind in the left eye, again without mention of injury.  In 
March 1956 he was placed on a limited physical profile due to 
amblyopia due to congenital corneal leukoma.  In June 1956 he 
complained of pain in the eyes after being hit by a ping pong 
ball.  On the April 1957 separation examination his right eye 
distant visual acuity was 20/20 and in the left eye it was 
20/200, with amblyopia exanopsia of the left eye, 
uncorrectable beyond 20/200 reported.  There was a history of 
asymptomatic amblyopia of the left eye.

On a medical examination in October 1958 to reenter military 
service the veteran was found to have corneal scarring in the 
left eye, nystagmus and convergent strabismus (esotropia).  
There was no elaboration in the medical history other than a 
notation that he wore glasses in school and was asymptomatic.  
In May 1963 he was hospitalized for surgical correction of 
left strabismus by clipping the left lateral rectus and left 
medical rectus.  The separation examination in September 1964 
found light perception only in the left eye.  The elaboration 
of pertinent medical history was that he had worn glasses for 
14 years to correct near and distant vision and that eye 
trouble was being treated at this time.  On the examination 
form he stated the belief that he was in good health except 
for his eyes.

The reconstructed record included a copy of a RO decision in 
October 1990 wherein it was noted that a RO rating decision 
in January 1966 had denied service connection for bilateral 
horizontal nystagmus and left corneal scar on the basis that 
they were shown to have existed prior to the veteran's 
enlistment and had had not been permanently aggravated during 
service.  Service connection for strabismus of the left eye 
and amblyopia was also denied on the basis that they 
represented constitutional or developmental abnormalities 
that were not aggravated by the veteran's military service.  
Further, that the surgery to correct these abnormalities was 
considered to have been remedial in nature and did not result 
in permanent aggravation.  It was also reported that the 
veteran did not complete and appeal after having been 
furnished a statement of the case in February 1966.  The 
statement of the case issued in 1991 added that the record 
did not include a reference to trauma or pathology of the 
eyes during service that would have caused permanent 
aggravation of the condition beyond its natural progress.  

The Board in 1992 remanded the case to have the RO consider 
all applicable instructions, law and regulations as well as 
precedent opinions of the VA General Counsel.  The Board 
noted regarding the applicable law and regulations that that 
the veteran had not received an inclusive statement of the 
case.  Apparently, after the case was returned to the Board 
the claims folder was lost and the November 1993 remand was 
viewed as necessary to supplement the reconstructed record 
with medical examination by an ophthalmologist and any 
additional records from the veteran or other sources.  The 
service department located a copy of 1953 and 1957 
examination records and an eye examination was completed.

On the December 1993 examination the veteran gave a history 
of left eye trauma in 1953 from gravel flying in the eye.  
The examiner found normal lenses and clear conjunctiva and 
normal fundi.  There was evidence of iris adhesion to the 
posterior cornea and the anterior chamber was clear.  Right 
eye vision was 20/70 near and 20/50 distant, correctable to 
20/20.  Left eye vision was restricted to hand movements.  
There was no evidence of diplopia.  The examiner stated that 
there was left eye blindness but no right eye visual field 
deficit.  The diagnoses were nystagmus; corneal scar with 
iris adhesion in the left eye secondary to trauma and 
"right" eye light perception. 

A VA outpatient report dated in February 1994 included the 
notation of pendular nystagmus and normal fundi and a 
diagnosis of chronic trauma to the left eye with finger 
counting vision.  A February 1993 report noted right 
blepharitis and conjunctivitis.  The veteran was asked by 
letter in November 1993 and June 1994 to assist in 
reconstructing the record.

The Board remand in October 1995 was intended to verify 
service and determine if additional service records were 
available through official channels, as well as locating 
previously considered VA medical records.  VA reported in 
early 1996 that the records sought were not located.  The 
veteran was sent letters in late 1995 seeking his assistance 
in developing the record.  The remand in June 1996 was deemed 
necessary since the veteran had relocated and may not have 
received pertinent RO correspondence.  The Board asked for a 
current eye examination and other development.  The service 
department provided medical history portions of examinations 
in 1958 and 1964 and the veteran completed forms to assist in 
locating service records.  

VA outpatient treatment records since 1980 were obtained that 
noted impaired vision but without further elaboration.  The 
medical history reported during VA hospitalization in 1983 
did not mention either eye.  During a 1984 admission his 
conjunctiva were pale with anicteric sclera, the left cornea 
was cloudy and questionably reactive to light and esophoria 
with rotatory nystagmus and light/dark vision.  The right eye 
was normal.  There was a reference to left eye blindness and 
nystagmus and a history of previous head trauma in a four-
story fall.  In mid 1986 there was a reference to a left 
corneal scar and nystagmus and in 1987 to corneal opacities 
and in 1988 to a small corneal scar.

The VA records also showed that in April 1990 there was a 
reference to pendular nystagmus.  Corneal leukoma was 
reported for his complaint of headaches in June 1991 and the 
etiology of his headaches was uncertain according to the 
examination report.  An October 1991 consultation found left 
eye esotropia with amblyopia, right eye light perception and 
cornea scar of the left eye from old trauma and status post 
surgery for left eye strabismus.  Another record entry at 
this time noted nystagmus greater on the left with left 
adducens weakness questionably old, 1953.  Nystagmus is also 
mentioned in September 1992 and February 1993 record entries.  
In December 1993 there is a report of iris adhesion and left 
eye trauma with light perception and nystagmus.  In February 
1994 there is again a reference to left eye corneal trauma 
and nystagmus.  

On a VA examination in April 1997, the examiner defined 
nystagmus, strabismus and amblyopia as functional defects and 
stated that strabismus amblyopia was associated with a 
continuous eye deviation beginning in childhood before visual 
acuity stabilized.  The examiner defined amblyopia ex anopsia 
as the condition of an amblyopic eye that has lost form 
discrimination after central fixation disuse.  The examiner 
recorded the veteran's ocular history that included the 
recollection of an incident in basic training when in a 
foxhole a tank a passed overhead and he had a "foreign body 
sensation" in the left eye after the tank passed.  He 
recalled that he knew his eye was hurt but he did not want to 
tell anybody because he was afraid of being kicked out of the 
service.  He recalled that the problem with his eye was 
discovered on a routine examination about a month later.  

The examiner noted that the veteran reported the nystagmus 
had been present since early childhood and that in 1963 he 
underwent muscle resection surgery in an attempt to correct 
the esotropia, a turning in of the eye.  The examiner 
reported the present distance and near point visual acuity 
with and without correction and noted that the right eye had 
no motility deficit, but that the left eye had limited motion 
in temporal gaze.  The veteran was found to have left eye 
esotropia, bilateral nystagmus that was more pronounced in 
the left eye and corneal scar (leukoma) in the left eye as 
well as adhesions of the iris to the posterior of the left 
cornea and some blood vessels on the anterior surface of the 
cornea.  The examiner found full confrontation vision fields 
to finger counting in the right eye with hand motion 
perceived in the superior nasal quadrant and inferior 
temporal quadrant in the left eye.  The optic nerve heads, 
maculae and peripheral retina were described as normal. 

The examiner opined that based upon the veteran's report of 
symptoms after the tank incident it was unlikely that the 
corneal scar was a resultant sequela of that incident and 
that it was not possible to determine the etiology of the 
scar.  The examiner opined that certainly the nystagmus, 
esotropia and amblyopia were not related to a foreign body 
occurrence in the eye and that it was unlikely that the 
esotropia, nystagmus and amblyopia ex anopsia were concurrent 
with the tank incident. 


Criteria

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being 
appealed, whichever period ends later. The date of mailing of 
the Statement of the Case will be presumed to be the same as 
the date of the Statement of the Case and the date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(b).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1131, 1153 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306.

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The appellant argues that any eye disability he may have had 
when he entered service in the early 1950's was worse on 
account of service, that such disability was aggravated by 
service.  

The representative's argument in 1999 that it appears 
inherently difficult or impossible to render a decision 
responsive to the matter at issue in light of evidence having 
been lost, stolen or destroyed by Board employees in part 
assumes facts not in evidence.  That is, that the missing 
records might well be the result of intentional misconduct by 
Board personnel.  The veteran in 1995 was informed that his 
file had been reviewed for possible tampering and that no 
evidence of tampering had been found.  There does not appear 
to be any question that the claims file was lost after being 
returned to the Board.  This is unfortunate and likely the 
result of carelessness.  However, the Board believes that the 
previously recorded information 
from the veteran's service medical records viewed with the 
development completed as a result of several Board remands 
provides a record that will allow for a fair determination of 
whether new and material evidence has been submitted and if 
so whether the claim of service connection for an eye 
disorder is well grounded. Stegall v. West, 11 Vet. App. 268 
(1998).

The representative states that the veteran seeks service 
connection for loss of vision in the left eye and contends 
that because old evidence is not available then de novo 
consideration is a reasonable request, or alternatively 
consider all evidence new.  The representative also argues 
that there was evidence of blepharitis or conjunctivitis in 
service that establishes intercurrent injury or disease.

The veteran seeks to reopen his claim for service connection 
for an eye disorder that the RO denied when it issued an 
unappealed rating decision in January 1966.  When a claim is 
finally denied by the RO, the claim may not thereafter be 
reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 
(1998).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  The 1966 RO decision is the 
last final disallowance on any basis.

Review of the RO's findings in the January 1966 decision 
shows, in essence, that it found no competent medical 
evidence of an eye disability having its inception in service 
or aggravation of a preexisting eye disability being 
aggravated in service.  The RO noted in its decision that the 
left eye surgery in service was to ameliorate a preexisting 
condition.  Thus, the RO determined that the variously 
diagnosed disorders were congenital or developmental and 
therefore not disabilities for which service connection might 
be granted and compensation paid.  

In the case at hand, the Board finds that new and material 
evidence has been submitted to warrant reopening the 
veteran's claim for service connection for an eye disorder.  
The specified basis of the RO's January 1966 denial is 
changed by the additional evidence that includes thorough 
medical evaluations of the veteran and relevant records that 
conflict with respect to a link between the veteran's current 
eye disorder and his military service.  There is also the 
veteran's recollection of left eye trauma in service, which 
is presumed truthful.  Therefore, the evidence received since 
the 1966 decision is not essentially cumulative of earlier 
evidence.

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
section 3.156 to reopen the claim.  The additional evidence 
is not cumulative thereby passing the first test.  

The Board finds that the evidence added to the record since 
the 1966 decision directly addresses this issue insofar as it 
adds to previously reviewed evidence regarding eye complaints 
since service and provides evidence of a current disability 
that one VA examiner linked to the reported trauma in service 
and this assessment has been repeated in outpatient reports 
recently added to the record.  Previously the critical 
questions of preexistence and aggravation had apparently not 
been addressed medically in the 1966 determination, based on 
the referenced VA examination in late 1965.  The Board finds 
that the additional evidence viewed with that previously of 
record is new and material evidence as defined by the 
regulation.  It bears directly and substantially upon the 
issue at hand, and being neither solely duplicative nor 
cumulative, it is significant and must be considered in order 
to decide the merits of the claim fairly.  38 C.F.R. 
§ 3.156(a).  The veteran's recollection of eye trauma in 
service must be presumed truthful and a VA examiner reported 
diagnoses of nystagmus; corneal scar with iris adhesion in 
the left eye secondary to trauma.  

Here, the issue at hand is whether the veteran has an eye 
disability linked to his active military service and the 
additional evidence is probative of this question.  Although 
the findings of a VA examiner in 1997 appear to conflict with 
the previous assessment, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to 
reopen his claim of service connection for an eye disorder.  
38 C.F.R. § 3.156.  Thus, the claim should be reopened.

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence to reopen 
the claim.  That has been accomplished and the first element 
has been satisfied.  Accordingly, the Board's analysis must 
continue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  It 
must be determined whether the claim is well grounded based 
on a review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).  

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  That is, one being 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran's claim does meet this standard since the 
necessary medical nexus evidence is of record regarding the 
left eye.  The record was supplemented by evidence, the most 
compelling being the VA opinion in 1993 and other references 
to left eye trauma residuals.  Although a VA examiner in 1997 
did not provide an opinion favorable to the claim, the 
earlier VA opinion did include an opinion of a nexus to 
service that was made based upon examination in light of the 
veteran's self-reported history of eye trauma.  

In summary, the evidence shows a substantial record of eye 
complaints in service and medical nexus evidence linking a 
current left eye disorder to service.  In light of the 
finding herein that the veteran's claim for service 
connection for an eye disorder is well grounded, the Board 
notes that the second element of the Elkins test has been 
met.  Accordingly, the Board's analysis may not end here 
without addressing the merits of the claim.  

As noted previously, VA must proceed to evaluate the merits 
of the claim but only after ensuring that the duty to assist 
has been fulfilled.  In this case the Board is inclined to 
defer further consideration of the matter pending the 
completion of additional development that will be discussed 
below in the remand portion of this decision.  The Board 
believes that the claim requires additional development in 
view of the current state of the record in order to meet the 
duty to assist, and such development is addressed in the 
remand portion of the decision.


ORDER

The veteran having submitted new and material evidence to 
reopen his claim of entitlement to service connection for an 
eye disorder, and having submitted a well grounded claim of 
entitlement to service connection, the appeal is allowed to 
this extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1 
(hereafter M21-1), Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In view of the decision finding the veteran has submitted new 
and material evidence in his claim for service connection for 
an eye disorder and that the claim is well grounded, the RO 
must complete additional development to fulfill the duty to 
assist.

The Board has previously noted the medical evidence of 
significance regarding an eye disorder.  However, without a 
complete record including information from a hospitalization 
in service that would appear critical to the claim as the 
veteran had reentered service but after surgery had light 
perception only in the left eye.  The recent decision in 
Hayre v. West, No. 98-7046 (Fed. Cir. Aug. 16, 1999) 
underscores the extent of the duty to assist in cases such as 
the veterans where service department records are missing.  
There is amble evidence in the record to identify the 
location and time of surgery in 1963.  Although the veteran 
did not recall the date of surgery when asked by the RO in 
May 1997, the 1992 supplemental statement of the case 
indicates that the eye surgery was performed on May 26, 1963 
and the veteran had indicated previously in October 1996 
correspondence that it had been performed at a Navy hospital 
in Jacksonville, Florida.  

The appreciable deterioration of vision that occurred during 
service has not been explained and it would be reasonable to 
presume that the hospitalization for eye surgery would 
include a comprehensive history.  Also the representative has 
noted the adjudication guidelines regarding eye disorders 
previously found in M21-1, part VI, para. 50.09 that 
mentioned assumptions to be applied regarding amblyopia 
exanopsia in the absence of trauma.  (Emphasis added).

Where the record before the Board is inadequate to render 
such determination, a remand to the RO is required in order 
to fulfill the statutory duty to assist.  Ascherl v. Brown, 
4 Vet. App. 371 (1993).  Accordingly, in light of the 
holdings in Stegall and Hayre, the case is REMANDED to the RO 
for the following action:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for any eye disorder 
prior to or since either period of 
military service.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all pertinent outstanding VA 
treatment records.  

2.  The RO should once again contact the 
National Personnel Records Center in an 
attempt to locate any available records 
from the veteran's hospitalization at the 
Jacksonville Naval Hospital where left 
eye surgery was reported to have been 
performed on May 26, 1963.

3.  The RO should arrange for a VA 
examination of the veteran by an 
ophthalmologist to determine the nature, 
extent of severity, and etiology of any 
eye disorder(s) found.  Any further 
indicated special studies should be 
conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  All 
pertinent complaints should be recorded 
and evaluated.  The examiner, after 
review of the claims file as supplemented 
by the additional evidence requested 
above, should be asked to provide an 
opinion regarding the likelihood that any 
eye disorder(s) found, including 
bilateral horizontal nystagmus, amblyopia 
and strabismus of the left eye and a left 
corneal scar is related to eye complaints 
noted during service and reported to have 
been in part linked to left eye trauma.  
The examiner should be asked to identify 
any which disorders clearly preexisted 
service and whether there was aggravation 
of any preexisting left eye disorder as a 
result of the surgery performed in May 
1963 or congenital/developmental factors 
independent of such surgery.  The 
examiner should provide the rationale for 
all opinions expressed. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall, supra.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for an eye disability on a de 
novo basis.  The RO should insure that 
consideration is given to the precedent 
opinion of the VA General Counsel, O.G.C. 
Prec. 82-90, distinguishing between 
congenital or developmental defects and 
diseases and any other adjudication 
instructions for eye disorders, as 
applicable to the matter under 
consideration.  

	If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

